DETAILED ACTION
This Office Action is responsive to the application filed on October 29, 2019. Claims 1-30 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120. Applicant states that this application is a continuation of the prior-filed application 14/591,975. A continuation cannot include new matter. 
Applicant is required to delete the benefit claim or change the relationship (continuation) to continuation-in-part because this application contains matter not disclosed in the prior-filed application. The instant disclosure is not the same as the disclosure of the prior-filed application. It includes elements/features in combination that would have constituted new matter if so inserted in the original application. 
For example, the instant application sets forth a gas turbine engine having a gear reduction including, among other things, a pressure ratio of a low pressure turbine greater than five in combination with a fan rotor and a low pressure compressor rotatable at a common speed in operation, which would have constituted new matter if inserted in the ‘975 application.
The prior-filed application discloses one embodiment of a gas turbine engine with a fan rotor 302 and a first stage compressor 304 rotatable at a common speed in operation (Figure 3; ¶¶0057-0058). This embodiment includes a low pressure turbine section that drives a shaft 308, operable at a different speed than the first stage compressor due to a gear reduction 204. 
different speeds in operation due to a gear reduction 48 (Figure 1; ¶0042). This embodiment includes a low pressure turbine 46 that drives a shaft 40, has a pressure ratio greater than five, and is operable at the same speed as the low pressure compressor. 
There is nothing in the prior-filed disclosure that states or suggests a low pressure turbine with a pressure ratio greater than five in combination with a fan rotor and a low pressure compressor rotatable at a common speed in operation. Moreover, one of ordinary skill would not have understood this to be implicit in the prior-filed disclosure since shaft 308 of the low pressure section in the Figure 3 embodiment operates at a different speed than the first stage compressor 304, whereas the shaft 40 and low pressure turbine 46 operate at the same speed as the low pressure compressor 44 in the Figure 1 embodiment. Nor does a pressure ratio greater than five constitute “speed and blade features” set forth in ¶0058 of the prior filed application.
While a low pressure turbine with a pressure ratio greater than five is provided by way of example, it is noted the instant application contains other features which would have constituted new matter if inserted in the prior-filed disclosure. For example, the Figure 3 embodiment gas turbine engine where the first stage compressor 304 and fan rotor 302 rotate at a common speed is not said to include: a bypass ratio greater than 10, a “low pressure” compressor, etc. 
Information Disclosure Statement
The large number of references in the attached IDS(s) has been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP § 609.05(b). It is desirable to avoid the submission of long lists of documents if it can be avoided. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). It is requested that applicant point out any particular reference(s) in the IDS believed to be of particular relevance to the instant claimed invention in response to this Office Action. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter will be permitted. 
Referring to claims 14 and 24, a gas turbine comprising each of the claim limitations must be shown. For example, a gas turbine with a fan, low pressure compressor, high pressure compressor, low pressure turbine, high pressure turbine, combustor, gear reduction positioned intermediate the low pressure compressor and a shaft driven by the low pressure turbine, fan rotor, core flowpath, mid-turbine frame, bearing system must be shown. 
Regarding Claim 30, a gas turbine including each of the features of the claim must be shown including the features of claim 25 and a core flowpath, mid-turbine frame and bearing system. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 

Claims 1-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of Application 16/667,334 in view of AAPA (Specification at ¶¶0002-0009). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘334 in view of AAPA teaches or suggests each limitation of the claims of the instant application. Providing a combustor section as claimed would have been obvious in order to drive a compressor with a downstream turbine, as is conventional in gas turbines (see also AAPA). Moreover, a gear reduction that effects a reduction in the speed of the fan relative to a speed of the low pressure turbine would have suggested locating a gear reduction at a position between the fan on one side and the low pressure turbine on the other to one of ordinary skill. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.









Prior Art Relied Upon
This action references the following issued US Patents and Patent Application Publications:
US PATENT or PUBLICATION NUMBER
HEREINAFTER
2012/0198816
“SUCIU”
2013/0318998
“SCHWARZ”
2013/0004297
“SHERIDAN”
3,194,487
“TYLER”
2014/0003915
“TOPOL”

This action references the following non-patent documents:
AUTHOR / PUB. / Ed.
TITLE (YEAR), EDITION, PAGES
COPY
HEREINAFTER
U.S. Federal Aviation Administration (Pub.)
Pilot’s Handbook of Aeronautical Knowledge (2003), FAA-H-8083-25, Chapter 9
PROVIDED
“HANDBOOK"
Willis
Quiet clean short-haul experimental engine (QCSEE) final report (1979), NASA/CR-159473, pp. 1-289
PROVIDED
“WILLIS”
Gliebe et al.
Ultra-High Bypass Engine Aeroacoustic Study (2003), NASA/CR2003-212525, pp. 1-103
PROVIDED
"GLIEBE”
Daly (Ed.)
Jane's Aero-Engine (2010), Issue Twenty-seven, pp. 633-636
PROVIDED

“JANES”
Rolls-Royce (Pub.)
Rolls-Royce The Jet Engine (2005), 5th Edition, Chapter 1.4 pp. 54-87
PROVIDED
“ROYCE”
United Technologies Pratt & Whitney
Aeronautical Vest Pocket Handbook (1991), 22nd Edition
PROVIDED
“VESTBOOK”
Dittmar et al.
An Evaluation of Some Alternative Approaches for Reducing Fan Tone Noise (1992), NASA TM 105356
PROVIDED
“DITTMAR”
Wilfert
AERO-ENGINE DESIGN: FROM STATE OF THE ART TURBOFANS TOWARDS INNOVATIVE ARCHITECTURES (2008), p. 1-26
PROVIDED
“WILFERT”
Sabnis
Emissions and noise: Next frontier for aircraft engine technologies (2005), pp. 1-35
PROVIDED
“SABNIS”

United Technologies Pratt & Whitney

The Aircraft Gas Turbine Engine and Its Operation (1988), pp. 5-18 to 5-23
PROVIDED
“GTOP”
Johnston et al.
Energy Efficient Engine – Preliminary Design and Integration Repot – Final Report (1978), 
NASA CR-135444
PROVIDED
“JOHNSTON”


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with the claims, without undue experimentation. In accordance with MPEP § 2164.01(a), when determining whether any necessary experimentation is “undue”, a conclusion is reached by weighing at least the following factual considerations. 
 (A) The breadth of the claims						MPEP § 2164.08
(B) The nature of the invention						MPEP § 2164.05(a)
(C) The state of the prior art						MPEP § 2164.05(a)
(D) The level of one of ordinary skill					MPEP § 2164.05(b)
(E) The level of predictability in the art 					MPEP § 2164.03
(F) The amount of direction provided by the inventor 			MPEP § 2164.03
(G) The existence of working examples 					MPEP § 2164.02
(H) The quantity of experimentation needed to make or 
 use the invention based on the content of the disclosure 			MPEP § 2164.06

Independent claims 1, 14 and 25 recite a range for bypass ratio that is unbounded at its upper limit and which therefore encompasses values approaching infinity. While open-ended claims are not inherently improper, bypass ratio as claimed does not have an inherent upper limit. Further, to the extent that the claims cover very high values for bypass ratio extending all the way to values approaching infinity, the specification does not enable one of skill in the art to approach in view of the disclosure without undue experimentation. While the disclosure is enabled for certain threshold values of the unbounded parameter (e.g., bypass ratios up to 20), it does not justify or support a claim that would dominate every value that exceeds these threshold values (e.g., bypass ratio = 75, 100, 500, 1000, 10,000, etc.).
In the instant case, (A) the fact that bypass ratio as claimed has no upper limit results in undue breadth of the claims. (B) Concerning the nature of the invention, the process of designing a gas turbine engine is complex, as it involves the fields of, inter alia, fluid mechanics, thermodynamics, structures, heat transfer, chemical reactions (combustion), material sciences and regulatory compliance. (C and E) Concerning the state of the prior art and the level of predictability in the art, the art is complex and has a low level of predictability considering the full scope of the claimed invention, as evidenced by the fact that gas turbine engines require lengthy testing, tuning, validation and certification prior to being put into service; here, unpredictability increases with increasingly high values for bypass ratio. Further, gas turbine engines involve unpredictable factors such as complex chemical reactions of combustion working in concert with mechanical and electrical configurations. (F and G) Concerning the amount of direction provided by the inventor and the existence of working examples, Applicant has not provided adequate direction or any working examples as to how one of ordinary skill may could achieve the very high values of bypass ratio encompassed by the claim in view of Applicant’s disclosure (e.g., bypass ratio = 75, 100, 200, 500, 1000, etc.). (H) Based on the content of the disclosure, the quantity of experimentation needed to make and use the full scope of the claimed invention would be undue. The examiner finds the vast majority of the scope of subject matter covered by the claims does not bear a reasonable correlation with the enabling disclosure, such that one skilled in the art could not make and use the entire scope of the claimed invention without undue experimentation (e.g., bypass ratio = 75, 100, 200, 500, 1000, etc.). 

Independent claims 1, 14 and 25 require rotational speed being an approach speed in revolutions per minute, taken at an approach certification point as defined in Part 36 of the Federal Airworthiness Regulations. Part 36 of the Federal Airworthiness Regulations (FAR) concerns aircraft noise certification. Approach speeds and approach certification points referenced by Part 36 FAR refer to those of a given aircraft, not those of a gas turbine engine. 
In instant case, (A) Part 36 FAR does not define any rotational speed of a gas turbine, but rather those of aircraft. No aircraft is claimed or disclosed. As such, the breadth of the claim is undue. (B) Concerning the nature of the invention, the process of designing a gas turbine engine is complex, as it involves the fields of, inter alia, fluid mechanics, thermodynamics, structures, heat transfer, chemical reactions (combustion), material sciences and regulatory compliance. (C and E) Concerning the state of the prior art and the level of predictability in the art, the art is complex and has a low level of predictability, as evidenced by the fact that gas turbine engines require lengthy testing, tuning, validation and certification prior to being put into service. Further, gas turbine engines involve unpredictable factors such as complex chemical reactions of combustion working in concert with mechanical and electrical configurations. (F and G) Concerning the amount of direction provided by the inventor and the existence of working examples, Applicant has not provided adequate direction, or any working examples, as to how aircraft approach speeds and approach certification points referenced by Part 36 FAR are to be correlated with the claimed rotational speed of a gas turbine engine in the absence of an aircraft. No corresponding aircraft is disclosed. Therefore, (H) based on the content of the disclosure, the quantity of experimentation needed to make and use the full scope of the claimed invention would be undue.



Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-30 recite a bypass ratio greater than 10 that is unbounded at its upper limit. A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the entire invention as claimed in view of the disclosure of the application as filed because current manufacturing and design criteria would not permit such values of bypass ratio for the engines disclosed, but such values are covered by the claims (e.g., bypass ratio = 75, 100, 200, 500, 1000, etc.). While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. 
In the instant case, a broad range for bypass ratio is presented but the disclosure only describes engines able to achieve much narrower ranges, with no evidence that the entire range is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and 
distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In independent claims 1, 14 and 25, the recitation “the rotational speed being an approach speed in revolutions per minute, taken at an approach certification point as defined in Part 36 of the Federal Airworthiness Regulations” renders the claims indefinite for each of the following reasons i-v: 
The claims omit matter essential to the invention (an aircraft). See MPEP § 2172.01.
Part 36 of the Federal Airworthiness Regulations (FAR) concerns aircraft noise certification. Approach speeds and approach certification points referenced by Part 36 FAR refer to those of a given aircraft, not those of a gas turbine engine. Part 36 FAR does not define any rotational speed of a gas turbine engine at an approach certification point. Accordingly, the scope of a rotational speed “being an approach speed in revolutions per minute, taken at an approach certification point as defined in Part 36 of the Federal Airworthiness Regulations” of a gas turbine engine only (as claimed), in the absence of an aircraft, is unclear. 
The claims are indefinite because "approach speed" and "approach certification point" reference an aircraft that is of an unspecified build & mission. See MPEP § 2173.05(b) II. 
Approach Test Airspeed which is a non-rotational aircraft approach speed at an approach certification point. Approach Test Airspeed is defined as a function of Reference Landing Speed VREF, which is also a non-rotational aircraft approach speed. VREF is aircraft dependent; i.e., VREF varies as a function of numerous unspecified aircraft-specific characteristics (e.g., landing weight, landing configuration, and stall speed in landing configuration). See HANDBOOK 9-37 through 9-38. 
A gas turbine engine, in the absence of an aircraft, does not have a clear “rotational speed being an approach speed in revolutions per minute, taken at an approach certification point as defined in Part 36 of the Federal Airworthiness Regulations” and one of ordinary skill would not have been able to adequately determine the scope of "approach speed" and "approach certification point" as claimed.
The claims are indefinite because Part 36 FAR does not define a gas turbine engine rotational speed, and gas turbine engine rotational speed for a given aircraft approach speed (non-rotational) is variable. See MPEP § 2173.05(b) II. 
The approach speed defined in Part 36 FAR is a (non-rotational) linear velocity of an aircraft. The claims recite a (singular) gas turbine engine, not an aircraft. The rotational speed of a single gas turbine engine of an aircraft at such an approach speed will vary as a function of the total number of gas turbine engines powering the aircraft. For example, for the same aircraft which can be configured with (A) 2 larger engines; or (B) 3 smaller engines: a single gas turbine engine of Configuration A will presumably have a different rotational speed than that of Configuration B at the aircraft’s Approach Test Airspeed.
Moreover, Approach Test Airspeed is variable within +/- three percent, but not to exceed 15 knots of the Reference Landing Speed
It is unclear when the claims will be infringed. Will the claims be infringed by a gas turbine engine that has not been certified, or attempted to be certified, at an approach certification point as defined in Part 36 of the Federal Airworthiness Regulations? 
It is unclear how/if claim scope would change if/when Part 36 FAR was/is updated. If the approach certification point defined in Part 36 FAR changed in the future as a result of an update to the Federal Airworthiness Regulations, would the claim scope change or remain the same? 
In Claims 1, 14 and 25, the recitations “the engine is rated to produce 15,000 pounds of thrust or more” renders the claim indefinite because the claims do not particularly point out the manner in which, and to what standards, the engine is “rated”. The claims do not set forth a clear engine type for rating (e.g., civil or military) or a flight regime (take-off or cruise) at which the engine is rated to produce 15,000 lbs, such that the scope of the claims is not clear. 
In Claims 1, 14 and 25,  the recitations of “low fan pressure ratio less than 1.45” “measured across a fan blade alone” render the claims indefinite because pressure ratio across a fan blade is variable; it changes with aircraft operating conditions and along the profile of the fan blade from hub to tip. See WILLIS 40, Fig. 25; and GLIEBE 28, TABLE 4. 
It is unclear when (during what condition of the engine) and where along the fan blade profile “low fan pressure ratio” is less than 1.45. 

[continued on page 15]







Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for the rejections under this section made in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the instant case, prior art rejections require speculation as to the scope of the claims for the reasons discussed above in the rejections under 35 USC § 112. See MPEP § 2173.06 II. Specifically, the claimed formula is indefinite because “the rotational speed being an approach speed…” is indefinite for the reasons discussed above.
For examination purposes, recitations that the claimed formulas hold true for some respective ones of the blade rows is considered met when: a prior art engine is capable of operating at a rotational speed, which when multiplied by the number of blades in the respective blade row and divided by 60 sec, would produce a frequency in the claimed ranges. The apparatus claims are interpreted to cover what the structure of the gas turbine engine is, not what the gas turbine engine does. See MPEP § 2114 II. 




The following table, “Table 1”, summarizes SUCIU and is referenced in the rejections. 
CLAIM ELEMENTS
SUCIU 2012/0198816
a gas turbine engine
10; ¶¶0039-0040
(¶¶0039-0064)
a fan section including a fan
20, 32/34;
¶¶0040, 0047, 0050
the fan section has a low fan pressure ratio of less than 1.45 measured across a fan blade alone
¶0047
the fan has a low corrected fan tip speed of less than 1150 ft/second
¶0047
core flowpath
C to E;
¶0044
a compressor section including a low pressure compressor and a high pressure compressor
16 (LP), 26 (HP);
¶¶0040-0042
the fan delivers air into a bypass duct defined within a nacelle, and a portion of air into the compressor section
¶¶0020, 0043-0044
bypass ratio defined as the volume of air delivered into the bypass duct compared to the volume of air delivered into the compressor section, the bypass ratio being greater than 10 (see Note 1 below)
¶¶0020, 0043
turbine section including a low pressure turbine and a high pressure turbine
18 (LP), 28 (HP);
¶¶0040-0042
the low pressure turbine includes an inlet, an outlet and a pressure ratio of greater than 5 measured prior to the inlet as related to pressure at the outlet prior to an exhaust nozzle
¶0045
combustion section including a combustor between the high pressure compressor and the high pressure turbine
section inc. 30;
¶0041, 0044, Figs. 1A, 1B
gear reduction including an epicyclic gear train that is a planetary gear system
25;
¶0043
the epicyclic gear train having a gear reduction ratio of greater than 2.5:1
¶¶0022, 0043
each of the low pressure compressor and the low pressure turbine includes a number of blades in each of at least one of a plurality of blade rows
blades of stages of 16, 18; ¶0042
the number of blades rotatable at least some of the time at a rotational speed in operation 
¶0018, 0040
mid-turbine frame arranged between the low pressure turbine and the high pressure turbine
70;
(¶¶0049, 0051-0054, 0062), Figures 1B, 1C, 1D
the mid-turbine frame having struts/ airfoils positioned in the core flowpath
72; ¶0052
the mid-turbine frame supporting at least one bearing system
¶0052
wherein the low pressure compressor includes three stages / is a three stage compressor 
¶0042
the low pressure turbine includes five stages / is a five stage turbine
¶0042
the low pressure turbine includes a greater number of stages than the low pressure compressor
¶0042
the high pressure turbine includes two stages / is a two stage turbine
(Figures 1, 2)
the high pressure compressor includes eight stages / is an eight stage turbine
¶0042
the high pressure compressor includes a greater number of stages than the low pressure turbine
¶0042

TABLE 1 – ELEMENTS OF CLAIMS TAUGHT BY SUCIU 

In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP § 2144.01.

    PNG
    media_image1.png
    898
    1049
    media_image1.png
    Greyscale

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) or 35 U.S.C. 103 as being unpatentable over SUCIU in view of JANES, WILFERT, DITTMAR, SABNIS, ROYCE, VESTBOOK, GTOP, JOHNSTON and TYLER; (hereinafter "SUCIU as modified"). 
Regarding Claims 1-4, 6-12, Table 1 above is relied upon. SUCIU as discussed in Table 1 teaches a gas turbine engine including the limitations of claims 1-4, 6-12, except where specifically noted below. See Table 1 above. SUCIU further teaches the gear reduction is positioned between the fan on one side and the low pressure turbine on another side to drive the fan at a lower speed than the low pressure turbine in operation (Figure 1A, ¶¶0043). 
However, SUCIU fails to quantify the pounds of thrust that the engine is rated to produce.
JANES teaches an analogous gas turbine engine [PW1000G] (See JANES 633-636. Image 1 above reproduces portions of pages 634 and 636 with added annotations to identify particular claim elements) rated to produce 15,000 pounds of thrust or more (Id. 634, 636). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify SUCIU so the engine is rated to produce 15,000 pounds of thrust or more, in order to meet thrust demands of an airliner in a cost effective manner (Id. 633).  
In SUCIU as modified so far, the low pressure compressor and the low pressure turbine each include a number of blades in each of a plurality of blade rows (stages) rotatable at a rotational speed (in revolutions per minute) in operation. Accordingly, the claimed formula (the number of blades x the rotational speed) divided by 60 sec will produce some value in Hz. Thus, SUCIU as modified thus far discloses the general conditions of the claim, but fails to quantify particular values for the claimed formula.
The claimed formula was a well-known formula defining the blade passing frequency of a given blade row, recognized as result-effective variable for achieving noise levels associated with rotating blade rows, as evidenced by the discussion below. Moreover, there was design need and market pressure to reduce noise, in particular at approach, as evidenced by the discussion below.

REGULATORY NOISE REQUIREMENTS
	Reducing aircraft noise according to regulatory standards was recognized as “one of the most important fields of aero engine research”. See ROYCE 58. 
Regulatory standards for aircraft noise are set on approach (landing); Part 36 of the Federal Airworthiness Regulations defines regulatory noise limits, which are set and measured according to an approach certification point, at a particular (aircraft) approach speed. See VESTBOOK 160-162. 
NOISE SOURCES 
On approach (landing), it was well known that the low pressure compressor and turbine sections of a gas turbine engine are among the most significant engine noise sources. See ROYCE 59, Figure “Typical arrival noise distribution”.
A significant type of noise, so called “tone noise”, is produced by pressure waves pulsating at the blade passing frequency (also "blade passage frequency" or "blade pass frequency"). 
BLADE PASSING FREQUENCY
Blade passing frequency corresponds to the frequency at which the blades rotate past a fixed point in one second. Tone noise peaks at the blade passing frequency (referred to as “fundamental tone noise”) and at harmonics of the blade passing frequency due to resonance (e.g., at “first harmonic”). See ROYCE 61 ¶2.
The formula for blade passing frequency was known in the art. See ROYCE 61 ¶2. Blade passing frequency (BPF) [in Hz] is equal to the number of blades in a blade row (B) multiplied by the rotational speed of the blade row (N) [in RPM] divided by 60 [seconds].
            
                B
                P
                F
                 
                [
                H
                z
                ]
                =
                
                    
                        B
                        ·
                        N
                         
                        [
                        r
                        p
                        m
                        ]
                    
                    
                        60
                         
                        [
                        s
                        e
                        c
                        o
                        n
                        d
                        s
                        ]
                    
                
            
          

LIMITATIONS OF HUMAN HEARING
For purposes of mitigating tone noise (produced by pressure waves pulsating at the blade passing frequency), it was known to exploit the fact that the human ear is less sensitive to frequencies above 4000 Hz. See ROYCE 64.
MITIGATION OF TONE NOISE IN GAS TURBINE ENGINES
The compressor of a gas turbine engine was known to produce tone noise at the blade passing frequency. See VESTBOOK 156 and TYLER 7:41-58. 
Elements of the low pressure spool not “buried in the engine core”, such as the LP turbine (and LP compressor), were known to produce tone noise. See ROYCE 64.
In order to mitigate tone noise of such elements, it was known to apply similar principles as those applied to the fan system of a gas turbine engine. Id. 
One such principle, known for mitigating perceived tone noise, was to select a number of rotor blades of a blade row “to shift the tone noise to higher frequencies that are not rated as strongly by the perceived noise scale” to exploit the fact that the human ear is less sensitive to frequencies above 4000 Hz. See DITTMAR 1-11 (cited text at page 1 ¶1). DITTMAR suggests increasing the number of blades of a blade row to shift the blade passing frequency higher, e.g., to 6000 Hz, in order to reduce perceived tone noise. Id. 5. Similarly, GTOP teaches selecting an optimal number of blades “even if this involves some loss in See GTOP at 5-22. Likewise, JOHNSTON teaches increasing the number of blades in particular blade rows of an LP turbine to reduce perceived noise, known to predominate on approach. See JOHNSTON at 27, 106. 
Another known principle for mitigating perceived tone noise was to select a sufficiently high rotor rotational speed, in order to shift frequencies at which tone noise is generated to ones which are unobjectionable to the human ear. See TYLER 7:41-58, 18:67 et seq. 

    PNG
    media_image2.png
    652
    769
    media_image2.png
    Greyscale


In addition, there were a finite number of identified, predictable solutions for the claimed formula within the technical grasp of a person of ordinary skill in art, and which one of ordinary skill would have had good reason to pursue, as evidenced by the discussion below. 
NUMBER OF BLADES AND ROTATIONAL SPEED
JANES further teaches for the analogous geared turbofan that the rotational speed of the low spool including the LP turbine and the LP compressor is about 9000 RPM on take-off. JANES 634-636. Moreover, the cutaway view of JANES provides evidence for the number of blades in per blade row (NOTE for a rotational speed of 9000 RPM as taught by JANES, any blade row containing 37 or more blades would produce a blade passing frequency of greater than 5500 Hz, consonant with the claimed formulas). 
VALUES FOR THE CLAIMED FORMULA (BLADE PASSING FREQUENCY)
SABNIS teaches applying noise reduction techniques (e.g., “cutoff” to certain stages; or low noise designs) to the low pressure compressor (and the low pressure turbine) of a geared turbofan. See SABNIS 8, 19. In order to mitigate noise of such elements, it was known to apply similar principles as those applied to the fan system of a gas turbine engine. See ROYCE 64. DITTMAR teaches shifting the blade passing frequency, in one example to 6000 Hz, by shifting rotor shaft speed or the by selecting number of blades of a blade row, in order to reduce perceived tone noise to produce noise frequencies that are of less concern to humans. See DITTMAR 5. See also TYLER 8:67 et seq. 
WILFERT teaches a geared turbofan, analogous to that of SUCIU, wherein the number of blades per blade row are selected to produce a blade passing frequency in the order of 7000 Hz and higher on approach (landing) for the low pressure turbine, and suggests selecting favorable numbers of blades (in a blade row) to avoid certain blade passing frequency harmonic conditions for producing noise frequencies that are of less concern to humans. See WILFERT 16. 
GTOP teaches a known step for providing noise suppression for gas turbine engines was selecting an optimal number of blades “even if this involves See GTOP at 5-22.  Moreover, there was a recognized advantage to reducing noise. See ROYCE 59 and SABNIS 9.
As evidenced by the findings above, it would have been obvious to one having ordinary skill in the art at the time of invention to provide the gas turbine engine of SUCIU as modified with values for the rotational speed and for the number of blades in the blade rows resulting in the claimed formula holding true (e.g., [number of blades x rotational speed] / 60 is equal to 6000 Hz as suggested by DITTMAR 1, 4, 5 and/or 7000Hz as suggested by WILFERT)  for at least one of, at least a plurality of, at least a majority of, all of, the blade rows for the low pressure compressor and/or the low pressure turbine, in order to shift the tone noise of certain blade rows of the low pressure compressor and/or low pressure turbine to frequencies that the human ear is less sensitive to, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges [of a result effective variable] by routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP § 2144.05 II (B), and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05 II (A) and since use of a known technique (in the instant case, shifting blade passing frequency to frequencies that the human ear is less sensitive to, such as a frequency greater than or equal to 5500Hz, or in the range between 5500Hz and 6000Hz as suggested by DITTMAR 1, 4, 5 and WILFERT 16), to improve a similar device (a low pressure compressor and/or a low pressure turbine; See SABNIS 8, 19; ROYCE 58-65), in the same way (by selecting an appropriate number of blades per blade row; See DITTMAR 1, 4, 5; WILFERT 16), to yield predictable results to a person skilled in the art (reduced perceivable tonal noise) would have been an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP § 2143 (I) C. 
As to the recitation “the rotational speed being an approach speed in revolutions per minute, taken at an approach certification point as defined in Part 36 of the Federal Airworthiness Regulations” as best understood by the examiner: providing the rotational speed such that it is an See VESTBOOK 158-162. Applying a known technique (increasing blade passing frequency) to a known device (a gas turbine engine) ready for improvement (regulatory requirements necessitate reduced noise on approach) to yield predictable results (reduced perceived tone noise from the low pressure spool) would have been an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP § 2143 (I) D.  
Additionally, the relative values of noise sources vary significantly from case to case with aircraft airframe (ROYCE 59) and with the particular engine (GTOP 5-20), and in certain instances noise suppression may be completed at the cost of performance efficiencies (GTOP 5-22). Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the gas turbine engine so that any combination of only one of, a plurality of, a majority of, or all of, the blade rows for the low pressure compressor and/or the low pressure turbine meet the claimed formula, in order to meet regulatory requirements for a given engine and airframe while maintaining high performance efficiencies where possible. Likewise, providing the gas turbine so that only one of, a plurality of, a majority of, or all of, the blade rows for the low pressure compressor while none of, one of, a plurality of, a majority of, or all of, the blade rows of the low pressure turbine would have been obvious and predictable extension of prior art teachings, since omission of an element and its function is obvious if the function of the element is not desired. See MPEP 2144.04 II A. 
Regarding Claims 5 and 13, SUCIU as modified teaches the gas turbine engine of claims 4 and 12 as discussed above. SUCIU, as discussed in Table 1, further teaches a gas turbine engine including the additional limitations of claims 5 and 13, except where specifically noted below. See Table 1 above.
airfoil provides an advantage, is used for a particular purpose, or solves a stated problem. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. See MPEP § 2144.04 IV (B). 
SUCIU further teaches the low pressure compressor, in a non-limiting embodiment, may include 4-8 stages, any of which is inherently a three-stage compressor. However, SUCIU as modified as discussed so far is silent to wherein the low pressure compressor has only three stages. JANES further teaches a low pressure compressor of a geared turbo-fan having only three stages (see Image 1). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of SUCIU as modified so the low pressure compressor has only three stages, in order to reduce engine weight and/or provide appropriately matched compressor for a geared turbofan of a given size (JANES 633, 636) and since one skilled in the art could have combined the elements as claimed by known methods,  with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); citing Sakraida v. AG Pro, Inc.
Claims 14-24 are rejected under pre-AIA  35 U.S.C. 103(a) or 35 U.S.C. 103 as being unpatentable over SUCIU in view of JANES, WILFERT,  DITTMAR, SHERIDAN, SABNIS, ROYCE, VESTBOOK, GTOP, JOHNSTON and TYLER. 
Regarding Claims 14-24, the discussion of Claims 1-13 and Table 1 above is relied upon. SUCIU as modified (see above) and discussed above renders obvious a gas turbine engine including each of the limitations of claim 14-24, except where specifically noted below. See Table 1 and discussion of Claims 1-13 above. SUCIU further teaches the disclosure is applicable to other engine architectures (¶¶0040, 0042, 0043), but fails to teach the gear reduction positioned intermediate the low pressure compressor and a shaft driven by the low pressure turbine such that a fan rotor of the fan section and the low pressure compressor are rotatable at a common speed in operation. 
SHERIDAN further teaches an analogous geared turbo fan engine 10 with bypass ratio greater than 10 wherein a gear reduction 32 having a gear reduction greater than 2.5:1 is positioned intermediate a low pressure compressor 13 and a shaft 26 driven by a low pressure turbine with a pressure ratio of greater than 5 such that a fan rotor 62 of a fan section (¶0031) and the low pressure compressor are rotatable at a common speed in operation (¶¶ 0031, 0034, 0043-0044). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of SUCIU as modified so the gear reduction is positioned intermediate the low pressure compressor and a shaft driven by the low pressure turbine such that a fan rotor of the fan section and the low pressure compressor are rotatable at a common speed in operation, to provide an engine that can operate with variable cycles (SHERIDAN ¶0004). 
Providing the formulas so they hold true as claimed would have been obvious for the reasons discussed above in Claims 1-13. 
	NOTE, with the respect to claim 24, SUCIU teaches wherein the low pressure turbine includes a greater number of stages (e.g., six) than the low pressure compressor (e.g., four) and 
Claims 25-30 are rejected under pre-AIA  35 U.S.C. 103(a) or 35 U.S.C. 103 as being unpatentable over SUCIU in view of JANES, WILFERT,  DITTMAR, SCHWARZ, SABNIS, ROYCE, VESTBOOK, GTOP, JOHNSTON and TYLER. 
Regarding Claims 25-30, the discussion of Claims 1-13 and Table 1 above is relied upon. SUCIU as modified (see above) and discussed above renders obvious a gas turbine engine including each of the limitations of claim 25-30, except those specifically noted below. See Table 1 and discussion of Claims 1-13 above. SUCIU further teaches the disclosure is applicable to other engine architectures (¶¶0040, 0042, 0043), but fails to teach an intermediate pressure turbine driving an intermediate pressure compressor, and the high pressure turbine driving the high pressure compressor the gear reduction positioned between the fan on one side and the low pressure turbine on another side to drive the fan at a lower speed than the low pressure turbine in operation. 
SCHWARZ teaches an analogous geared turbo fan engine 20 with bypass ratio greater than 10 with a turbine section including a low pressure turbine [fan drive turbine 26] (lower pressure than turbine 34), an intermediate pressure turbine [low pressure turbine 34] driving an intermediate pressure compressor [low pressure compressor 30] and a high pressure turbine 40 driving a high pressure compressor 36, wherein a gear reduction 24 having a gear reduction ratio greater than 2.5:1 is positioned between a fan 22 on one side and the low pressure turbine on another side to drive the fan at a lower speed than the low pressure turbine in operation (¶¶0027-0030, 0035, 0038-0039). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of SUCIU as modified so it includes an intermediate pressure turbine driving an intermediate pressure compressor, the high pressure turbine driving the high pressure compressor and wherein the gear reduction positioned between the fan on one side and the low pressure turbine on another side to drive the fan at a 
Providing the formulas so they hold true as claimed would have been obvious for the reasons discussed above in Claims 1-13. 

[continued on page 29] 




















“Table 2” below summarizes TOPOL and is referenced in the rejections that follow. 
CLAIM ELEMENTS
TOPOL
2014/0003915
a gas turbine engine
20; FIG. 1
¶¶0034-0052
a fan section including a fan
22, ¶0034 
the fan section has a low fan pressure ratio of less than 1.45 measured across a fan blade alone
¶0040
the fan has a low corrected fan tip speed of less than 1150 ft/second
¶0040
core flowpath
C to E;
¶0037
a compressor section including a low pressure compressor and a high pressure compressor
24, 44, 52; 
¶¶0034-0036 
the fan delivers air into a bypass duct defined within a nacelle, and a portion of air into the compressor section
¶¶0034, 0039
bypass ratio defined as the volume of air delivered into the bypass duct compared to the volume of air delivered into the compressor section, the bypass ratio being greater than 10 
¶¶0039
turbine section including a low pressure turbine and a high pressure turbine
28, 46, 54;
 ¶¶0034-0036 
the low pressure turbine includes an inlet, an outlet and a pressure ratio of greater than 5 measured prior to the inlet as related to pressure at the outlet prior to an exhaust nozzle
¶0039
combustion section including a combustor between the high pressure compressor and the high pressure turbine
26;
¶0034 
gear reduction including an epicyclic gear train that is a planetary gear system
48;
¶0039
the epicyclic gear train having a gear reduction ratio of greater than 2.5:1
¶0039
each of the low pressure compressor and the low pressure turbine includes a number of blades in each of at least one of a plurality of blade rows
blades of stages of 44, 46; ¶0036, 0042-0050
the number of blades rotatable at least some of the time at a rotational speed in operation 
¶¶0042-0050
mid-turbine frame arranged between the low pressure turbine and the high pressure turbine
57; 
¶¶0036-0037 
the mid-turbine frame having struts/ airfoils positioned in the core flowpath
59; 
¶0037 
the mid-turbine frame supporting at least one bearing system
38; 
¶0036 
wherein the low pressure compressor includes three stages / is a three stage compressor 
Fig. 1
the low pressure turbine includes five stages / is a five stage turbine
Fig. 1
the low pressure turbine includes a greater number of stages than the low pressure compressor
Fig. 1
the high pressure turbine includes two stages / is a two stage turbine
Fig. 1
the high pressure compressor includes eight stages / is an eight stage turbine
Fig. 1
the high pressure compressor includes a greater number of stages than the low pressure turbine
Fig. 1

TABLE 2 – ELEMENTS OF CLAIMS TAUGHT BY TOPOL

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) or 35 U.S.C. 103 as being unpatentable over TOPOL.
Regarding Claims 1-13, Table 2 above is relied upon. TOPOL as discussed in Table 2 teaches a gas turbine engine including the limitations of claims 1-13, except where specifically noted below. See Table 2 above. TOPOL further teaches the gear reduction is positioned between the fan on one side and the low pressure turbine on another side to drive the fan at a lower speed than the low pressure turbine in operation (Figure 1, ¶0039), that the engine is rated to produce 15,000 lbs of thrust or more (¶0051), and wherein each of the low pressure compressor and the low pressure turbine includes a number of blades in each of at least one of a plurality of blade rows, the number of blades rotatable at least some of the time at a rotational speed in operation, and the number of blades in the at least one row and the rotational speed being such that the formula (the number of blades x the rotational speed)/60 sec 1463595US15; 67097-2102US14holds true for the ranges claimed certain rows of  the low pressure compressor and the low pressure turbine, the rotational speed being an approach speed in revolutions per minute, taken at an approach certification point as defined in Part 36 of the Federal Airworthiness Regulation (¶¶0042-0050). Note that the value in Hertz may be greater than or equal to 5500 Hz or 6000 Hz (¶¶0044, 0048, claims 2, 10). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the formulas so they hold true as claimed, to reduce perceivable noise (¶0047).  
Note, TOPOL teaches the values for the gear reduction ratio and pressure ratio of the low pressure turbine are greater than “about” 2.5 and 5 respectively, and the values for fan pressure ratio and tip speed are less than “about” 1.45, 1150 ft/s respectively. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the values for the gear reduction ratio and the pressure ratio of the low pressure turbine so they are greater than 2.5 and 5 respectively, and the values for the fan pressure ratio and the tip speed less than 1.45, 1150 ft/s respectively, since where the claimed ranges "overlap or lie prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Claims 14-24 are rejected under pre-AIA  35 U.S.C. 103(a) or 35 U.S.C. 103 as being unpatentable over TOPOL in view of SHERIDAN. 
Regarding Claims 14-24, the discussion of Claims 1-13 with respect to TOPOL above and Table 2 above is relied upon. TOPOL renders obvious (for the reasons above) a gas turbine engine including each of the limitations of claims 14-24, except where specifically noted below. See Table 2 and discussion of Claims 1-13 above. TOPOL further teaches the disclosure is applicable to other engine architectures (¶0034), but fails to teach the gear reduction positioned intermediate the low pressure compressor and a shaft driven by the low pressure turbine such that a fan rotor of the fan section and the low pressure compressor are rotatable at a common speed in operation. 
SHERIDAN further teaches an analogous geared turbo fan engine 10 with bypass ratio greater than 10 wherein a gear reduction 32 having a gear reduction greater than 2.5:1 is positioned intermediate a low pressure compressor 13 and a shaft 26 driven by a low pressure turbine with a pressure ratio of greater than 5 such that a fan rotor 62 of a fan section (¶0031) and the low pressure compressor are rotatable at a common speed in operation (¶¶ 0031, 0034, 0043-0044). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of TOPOL so the gear reduction positioned intermediate the low pressure compressor and a shaft driven by the low pressure turbine such that a fan rotor of the fan section and the low pressure compressor are rotatable at a common speed in operation, to provide an engine that can operate with variable cycles (SHERIDAN ¶0004). 
Providing the formulas so they hold true as claimed would have been obvious for the reasons discussed above in Claims 1-13. 
Claims 25-30 are rejected under pre-AIA  35 U.S.C. 103(a) or 35 U.S.C. 103 as being unpatentable over TOPOL in view of SCHWARZ. 
Regarding Claims 25-30, the discussion of Claims 1-13 with respect to TOPOL and Table 2 above is relied upon. TOPOL renders obvious (for the reasons above) a gas turbine engine including each of the limitations of claim 25-30, except those specifically noted below. See Table 2 and discussion of Claims 1-13 above. TOPOL further teaches the disclosure is applicable to other engine architectures (¶0034), but fails to teach an intermediate pressure turbine driving an intermediate pressure compressor, and the high pressure turbine driving the high pressure compressor the gear reduction positioned between the fan on one side and the low pressure turbine on another side to drive the fan at a lower speed than the low pressure turbine in operation. 
SCHWARZ teaches an analogous geared turbo fan engine 20 with bypass ratio greater than 10 with a turbine section including a low pressure turbine [fan drive turbine 26] (lower pressure than turbine 34), an intermediate pressure turbine [low pressure turbine 34] driving an intermediate pressure compressor [low pressure compressor 30] and a high pressure turbine 40 driving a high pressure compressor 36, wherein a gear reduction 24 having a gear reduction ratio greater than 2.5:1 is positioned between a fan 22 on one side and the low pressure turbine on another side to drive the fan at a lower speed than the low pressure turbine in operation (¶¶0027-0030, 0035, 0038-0039). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the engine of TOPOL as modified so it includes an intermediate pressure turbine driving an intermediate pressure compressor, the high pressure turbine driving the high pressure compressor and wherein the gear reduction positioned between the fan on one side and the low pressure turbine on another side to drive the fan at a lower speed than the low pressure turbine in operation, to provide efficient lightweight architecture (SCHWARZ ¶0040). 
Providing the formulas so they hold true as claimed would have been obvious for the reasons discussed above in Claims 1-13. 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30a Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
February 12, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Examiner, Art Unit 3741